PER CURIAM.
This case involved the validity of a mortgage for future advances. Both the Referee in Bankruptcy and the District Court held the mortgage invalid on the ground that the mortgage clearly failed to comply with the apposite Maryland statute, Code 1924, art. 66, § 2, and the decisions of the highest court of Maryland interpreting and applying this statute.
We are, of course, hound by the decisions of that court. In the District Court, Judge Chesnut discussed at some length the scope and philosophy of this Maryland statute, and analyzed many of the leading Maryland decisions. We do not think any useful purpose would be served by an attempt to add to Judge Chesnut’s opinion, In re Shapiro (Petition of Schumacher & Seiler, Inc.), D.C.Md.1940, 34 F.Supp. 737. So we adopt that opinion as the opinion of our Court.
Accordingly, the judgment of the District Court in this case is affirmed.
Affirmed.